NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3449-16T3

STATE OF NEW JERSEY,

       Plaintiff-Appellant,

v.

ARMANDO NOGUIERA,

     Defendant-Respondent.
_________________________________

                Submitted September 20, 2017 - Decided October 11, 2018

                Before Judges Fuentes and Suter.

                On appeal from Superior Court of New Jersey, Law
                Division, Hudson County, Indictment No. 16-01-0007.

                Robert D. Laurino, Acting Essex County Prosecutor,
                attorney for appellant (Frank J. Ducoat, Special Deputy
                Attorney General/Acting Assistant Prosecutor, of
                counsel and on the brief).

                Sciarra & Catrambone, LLC, attorneys for respondent
                (Charles J. Sciarra, of counsel and on the brief;
                Deborah Masker Edwards, on the brief).

       The opinion of the court was delivered by

FUENTES, P.J.A.D.
        At all times relevant to this case, defendant Armando Noguiera was a

Sheriff's Officer with the Essex County Sheriff's Office.   On October 5, 2012,

John Warnock, a fellow Essex County Sheriff's Officer, allegedly restrained and

threatened to sexually assault a woman. The charges against defendant arise

from his interactions with Warnock on the night they both encountered the

alleged victim. The Essex County Prosecutor's Office (ECPO) charged Warnock

with a number of criminal charges related to this incident. On October 9, 2012,

and again on December 7, 2012, ECPO investigators questioned defendant about

his interactions with Warnock and the alleged victim on the night of October 5,

2012.

        Warnock's trial began in September 2014. Both the State and Warnock

called defendant as a witness at trial. On December 2, 2014, the jury acquitted

Warnock of all of the charges against him. On January 15, 2016, a State Grand

Jury indicted defendant on the charge of second degree official misconduct,

N.J.S.A. 2C:30-2, third degree perjury, N.J.S.A. 2C:28-1(a), and fourth degree

false swearing, N.J.S.A. 2C:28-2(a).1 To prove these charges, the State intended




1
  The indictment incorrectly cites N.J.S.A. 2C:28-1 in the count that describes
the fourth degree offense of false swearing.


                                                                        A-3449-16T3
                                       2
to introduce into evidence the statements defendant gave to ECPO investigators

in the course of the two interviews related to the case against Warnock.2

      On June 8, 2016, defense counsel filed an omnibus pretrial motion

seeking, inter alia, to preclude the State from using the two statements defendant

provided in connection with the prosecution of the case against Warnock.

Defense counsel argued that the statements are inadmissible because the ECPO

investigators did not apprise defendant of his constitutional rights under

Miranda v. Arizona, 384 U.S. 436 (1966) and Garrity v. N.J., 385 U.S. 493

(1967) before they questioned him concerning his interactions with Warnock.

In an order dated October 6, 2016, the trial judge denied defendant's request to

suppress these two statements.

      After reviewing court-ordered discovery material provided by the State,

defendant again moved to preclude the State from using the statements

defendant gave the ECPO investigators.          This time, the judge granted

defendant's motion. The judge found that at the time they questioned defendant,

the investigators had reasonable grounds to consider defendant a "co-

conspirator" in the Warnock case.       In this light, the judge concluded the




2
  Because defendant is an Essex County Sheriff's Officer, the State transferred
venue to Hudson County.
                                                                          A-3449-16T3
                                        3
investigators were required to provide defendant with "Garrity warnings" before

questioning him about the allegations against Warnock.

      In an order dated March 3, 2017, the court suppressed the statements

defendant gave to the ECPO investigators on October 9, 2012 and December 7,

2012. By leave granted, the State now appeals arguing defendant was not

entitled to Garrity warnings at the time the ECPO investigators interviewed him

in connection with their investigation of the allegations against Warnock. We

agree and reverse. The following facts developed before the trial court will

inform our legal analysis.

                                        I

      Defendant began his career as a full-time Sheriff's Officer with the Essex

County Sheriff's Office in 2008. Defendant also worked as a part-time security

officer for various businesses in the Essex County area. On the night of October

5, 2012, defendant and fellow Sheriff's Officer Richard Rickets were working

as security officers at a TGI Friday's restaurant (Friday's restaurant) located in

the Township of West Orange. His security shift began at 9:00 p.m. on October

5, and ended at 2:00 a.m. on October 6, 2012.          The incident that led to

defendant's interactions with Warnock occurred in the parking lot of the Friday's

restaurant.


                                                                          A-3449-16T3
                                        4
      We derive the following facts from the statement a twenty-two-year-old

woman provided to ECPO investigators in connection with the criminal charges

she filed against Warnock. We identify her as I.R. to protect her privacy. See

R. 1:38-3(c)(1).

       On the evening of October 5, 2012, I.R. was with a friend in a social club

in the Township of West Orange, located near the Friday's restaurant where

defendant was working as a security officer.        I.R. admitted that she was

inebriated when she "got into a fight with a guy which resulted in her getting

kicked out of the club." Once outside the club, a "bouncer" escorted her to the

other side of the street and off the club's property. She decided to walk to a bus

stop "to begin discussing getting rides home." Although not explicitly stated,

we infer I.R. discussed this with the woman who originally accompanied her to

the club.

      At approximately 11:30 p.m., I.R. encountered defendant for the first time

when she walked into the Friday's restaurant parking lot. Although he did not

produce a badge or other forms of official identification, I.R. claimed defendant

said he was a police officer and "offered to give her a ride home." The record

is not entirely clear about the sequence of the following events. However, I.R.

told the ECPO investigators that she decided to return to the Friday's restaurant


                                                                          A-3449-16T3
                                        5
parking lot after she realized her friend had left the area. This time, I.R.

encountered defendant and John Warnock, who identified himself as a Sheriffs

Officer. According to I.R., she overheard Warnock tell defendant: "you['re] not

going to take 'her' home because you will get in trouble." I.R. also alleged that

defendant told her Warnock was "his boss and there was nothing he could do

about it."

        After the passage of certain intervening events that are not relevant to the

issues we address here, I.R. accepted Warnock's offer to ostensibly drive her

home. I.R. alleged that during the drive, Warnock engaged in conversation with

her about personal matters and asked her whether she had a boyfriend. She told

him she had a one-year-old child and was not romantically involved with anyone

at the time. Warnock allegedly asked I.R. her age and whether she needed

money. She told Warnock she was twenty-two years old and all she wanted was

to get home. At this point, I.R. alleged that Warnock told her "to take her panties

down." She allegedly responded: "why are you asking me that, you're a police

officer." Warnock allegedly responded: "take your panties down now or I'll kill

you."

        I.R. told the ECPO investigators that she became very scared and started

to cry while thinking about her infant son. I.R. claimed that after remaining


                                                                            A-3449-16T3
                                          6
silent for "a few minutes," she jumped out of Warnock's car, started running and

began frantically knocking on every door she found. No one answered. She hid

behind some bushes because she was uncertain whether Warnock was following

her. She ran out into the middle of the street when she saw a car "containing

kids in their 20's drive by her." I.R. told the occupants of the car to call the

police because "someone was trying to kill her." Beyond this point, her only

recollection is "finding herself in an ambulance where she continued to cry

. . . ."

           Based on these allegations, a grand jury returned an indictment against

Warnock charging him with second degree Official Misconduct, N.J.S.A.

2C:30-2, third degree Criminal Restraint, N.J.S.A. 2C:13-2, third degree

Criminal Coercion, N.J.S.A. 2C:13-5, and third degree Terroristic Threats,

N.J.S.A. 2C:12-3.         ECPO Lieutenants Steve Roberts and Stanley Rosa

interviewed defendant on two separate occasions as part of their investigation

of the Warnock case. Defendant's two verbatim statements are part of the

appellate record.

                               October 9, 2012 Interview

            In this first interview, defendant confirmed that on October 5, 2012, he

was working part time at the Friday's restaurant in West Orange, when he saw


                                                                            A-3449-16T3
                                           7
Warnock come with Jodi Biondi, a Corrections Officer with the Essex County

Department of Corrections. Warnock and Biondi stayed in the restaurant until

it closed in the early morning hours of October 6, 2012.

      Defendant finished his shift at Friday's restaurant at approximately two

o'clock in the morning. As he left the restaurant, two women who appeared

intoxicated approached him after they left the nightclub located across the street.

One of the women left the area shortly thereafter. The other one, later identified

as I.R., asked defendant for a ride home. Defendant told I.R. he could not take

her home and suggested that she call a taxi. According to defendant, I.R. walked

away into the parking lot and attempted to enter a car occupied by three men.

Concerned for her safety, defendant claimed he approached the vehicle,

identified himself as a Sheriff's Officer, and told her to get out of the car and

call a taxi. Defendant explained to the investigators:

            I didn't know if she knew the people [in the car]. It
            didn't seem like she knew the people. Like, she just
            jumped into the car.

            So, I wanted to make sure that she got out of the vehicle
            and she sat at the bus stop. I told her that she should
            get a cab. And eventually she walked into the parking
            lot. I lost visual contact with her and then I just left and
            went home.

            [(Emphasis added).]


                                                                           A-3449-16T3
                                         8
      According to defendant, Warnock left the area "a little before" him. When

asked to estimate how much time transpired between the point when he left and

Warnock's departure, defendant responded: "I couldn't honestly say." When the

investigators continued to question him about his interactions with the occupants

of the car that I.R. attempted to enter, defendant asked the following questions:

            DEFENDANT: Gentlemen, may I ask what is this
            about?

            LT. ROSA: This is an investigation we're conducting
            and - -

            DEFENDANT: I understand that, but - -

            LT. ROBERTS: It involves your part-time employment
            with your duties as a part-time employee.

            DEFENDANT: Okay.           Should I have a PBA
            representative with me at this time? I mean, am I in
            some kind of trouble?

            LT. ROBERTS: Well, not right now.            We're just
            interviewing you as a witness right now.

            LT. ROSA: As a witness, you're being interviewed.

                  ....

            LT. ROBERTS: Because you clearly told us that you
            had contact with the intoxicated female.

            DEFENDANT: Did something happen to the female?




                                                                         A-3449-16T3
                                       9
            LT. ROBERTS: Well, we don't know.           We're just
            talking to you right now.

                  ....

            DEFENDANT: . . . I understand that [it is an
            investigation] sir. But there's a reason behind the
            investigation. And I'm just asking what am I being
            interrogated about?

            LT. ROSA: You're being interviewed . . . There's a
            difference.

      Defendant continued to press the investigators to disclose the underlying

basis of their investigation.   The record shows the investigators left the

interview room to confer privately off the record. The following exchange

occurred when the investigators returned to the interview room:

            LT. ROSA: We're going to change this up a little bit.
            Okay?

                  ....

            LT. ROBERTS: We know that you had [a]
            confrontation with [I.R.]. We know that you agreed to
            take her home.

            DEFENDANT: Okay.

            LT. ROBERTS: We know that you went to the car with
            her and removed her from the car.

            DEFENDANT: Okay.




                                                                       A-3449-16T3
                                     10
LT. ROBERTS: We know that you got off work about
2:05 [a.m.] and you exited the bar.

      ....

You exited the bar not by yourself.

LT. ROSA: You were with someone. Someone was
there when you stopped this girl. Someone was there
when you saw the girl in the car. Someone was with
you when you told her to leave the car. Now, I think
you should get in front of this and tell us who was with
you.

LT. ROBERTS: We want straight details. We don't
want
     ....

No more bullshit.
    ....

LT. ROSA: Who was with you?

DEFENDANT: Can I speak to my PBA rep?

LT. ROSA: Do you want to speak to a PBA rep?

DEFENDANT: I think that - -

LT. ROSA: It's obvious you don't want to talk to us?
You don't want to tell us what happened. If that's what
you want - -

DEFENDANT: No, no, no.

LT. ROSA: - - then you can have it. Well listen to me.
Either you tell us what happened or we're going to


                                                           A-3449-16T3
                          11
change this whole thing around. Right now you're a
witness.

LT. ROBERTS: Right now you're a witness.

LT. ROSA: We asked . . . you who you were with and
who was with you at the time. And when she went away
- - she went away and you went your way. Did you do
something wrong?

DEFENDANT: No.

LT. ROSA: Okay. Then tell us what happened and stop
the bullshit, bro. Straight and simple, stop this bullshit.
Tell us what happened, who was with you, what you
saw. That's all we want to know right now. We're
telling you, get in front of this right now. Get it out . .
. stop the bullshit. If you lie about something, you're
going to get jammed up for lying. There's no reason for
that. You did nothing wrong. All we want is the truth.
Now this is your opportunity to tell us the truth. Period.
You did nothing wrong, we want the truth about
everything.

LT. ROBERTS: From inside the bar, out.

LT. ROSA: And until you went home. Everything.
This is on you now. You like your job?

DEFENDANT: I love my job.

LT. ROSA: Tell us the truth. Just the truth. You lie,
you could lose your job. Do you want to lose your job
for some bullshit, bro? That you got nothing to do
with? We want the truth. You can tell us. Let's start
again. You worked inside?

[(Emphasis added).]

                                                              A-3449-16T3
                           12
      After this exchange, defendant told the investigators a different account

of the events that occurred that night. According to defendant, Warnock first

entered the Friday's restaurant with a woman whom defendant did not know.

When defendant left the restaurant, he saw Warnock outside with two different

women, one of whom appeared to be intoxicated. The women told defendant

that they were "getting a ride." The intoxicated woman was later identified as

I.R. Defendant claimed he told I.R. to go with her friend. When the car came,

the two women approached the vehicle together. However, I.R. "was still left

behind" when the car left.

      I.R. walked over and entered a car that had three male occupants.

Defendant and Warnock approached the car, confronted the occupants, and

demanded that the intoxicated woman get out of the car. When defendant

seemed reluctant to elaborate beyond this point, Lieutenant Rosa pressed him to

provide details: "Explain to us. Explain to us. Come on, come on . . . ."

Defendant relented and told the investigators that when the occupants of the car

asked them "who we were to say that [I.R.] had to exit the vehicle[,]" he and

Warnock identified themselves as law enforcement officers.             Warnock

approached the car first and told I.R. to get out.




                                                                        A-3449-16T3
                                       13
      According to defendant, I.R. walked over to where he was standing and

asked him: "[Are] you going to take me home?" Defendant asked her why she

did not leave earlier with her friend, but she was allegedly unable to give a clear

answer. Based on I.R.'s inebriated condition, he decided it was a "bad idea" to

take her home. Defendant claimed that Warnock joined him in recommending

to I.R. to call a taxi to take her home. Lieutenant Rosa sensed this was a critical

point in the narrative and admonished defendant: "You're doing good so far.

Don't mess this . . . whole thing up, my man. Don't start throwing bullshit into

this. . . . As this story continues, keep on the path of the truth."

      Defendant responded: "I saw her walk into the park - - she went back and

forth from the bus stop and then she walked into the parking lot. That was the

last I saw [of] her." When Lieutenant Rosa asked "who was in the parking lot?"

Defendant stated: "Officer Warnock was heading to his vehicle to go home."

Defendant claimed that he and Warnock agreed they could not take her home

because I.R. was "too drunk." Defendant also stated that Warnock told him to

"just go." As the following statements illustrate, the investigators did not find

defendant credible in this respect.

             LT. ROBERTS: [Y]ou mean to tell me you got her out
             the car and then you all left her in the parking lot? After
             she was in the car that was - - you considered unsafe,
             but to leave her in the parking lot at three o'clock in the

                                                                           A-3449-16T3
                                        14
morning where she - - where, I'm assuming, you
considered she was safe because you left her?

LT. ROSA: You ain't no dummy, kid. You're a veteran,
right?

DEFENDANT: Yes.

LT. ROSA: Okay. So, you're not no dummy. This isn't
your first rodeo.      You're concerned, you were
concerned. You had to be concerned. You knew that
she was going to be in good hands, that's why you left.
I don't think you would have abandoned her. I know
you wouldn't have abandoned her.

So, you knew she was in good hands, correct? Yes or
no? You knew she was in good hands

LT. ROBERTS: Based on your relationship with
Detective Warnock [do] you considered [him] your
superior or boss, correct?

LT. ROSA: It's an easy answer. Yes or no?

DEFENDANT: Yes.

LT. ROBERTS: So what happened?

DEFENDANT: They went in the same direction. I
don't know if he was going to call her [a] cab or take
her home.

LT. ROSA:          So, did he [Warnock] assume
responsibility, bro [.] Go ahead, go home. I got this.

DEFENDANT: Yes.




                                                          A-3449-16T3
                         15
      Defendant told the investigators that he called Warnock on his way home.

Warnock allegedly told him that I.R. was "acting erratic and he left her behind."

Defendant told the investigators that his immediate reaction to Warnock 's

statement was relief. Defendant claimed he suspected I.R. "might have had

some allegations toward" Warnock. According to defendant, the telephone

conversation he had with Warnock lasted "four to five" minutes.                   The

investigators asked defendant a number of questions concerning the substance

of the conversation between him and Warnock. Defendant consistently failed

to provide a responsive answer.

      Lieutenant Roberts finally said: "We . . . know that you're holding back.

Defendant assured the investigators he had been truthful in all of his answers to

their questions. Lieutenant Rosa stated: "Which is also a lie. You forget to tell

me something and you choose not to tell me something because I didn't ask you,

it's a lie. It's going to be a lie and I'm going to - - we're going to prove it, bro."

Defendant stated: "All right. I think at this point I do need to see my PBA rep."

This prompted the investigators to momentarily leave the interview room.

      When the investigators returned to the interview room, they asked

defendant if he had anything else to say about this incident "before we close the

statement[.] Because once we close it, we're going to find out more." The


                                                                              A-3449-16T3
                                        16
investigators urged defendant to disclose everything that happened that night

between Warnock and I.R, even if it related to events or comments made by

Warnock and I.R that were not directly raised by the investigators. In the words

of Lieutenant Rosa: "We want it all." Defendant responded: "I just gave it."

                          December 7, 2012 Interview

      After Lieutenants Rosa and Roberts interrogated Warnock on December

7, 2012, they decided to interview defendant again. Lieutenant Rosa began this

second interview by advising defendant "[y]ou are just a witness" in a criminal

investigation. Lieutenant Roberts admonished defendant, however, that "if you

don't answer our questions truthfully and it's proven that you lied to us, then

you'd be subject to penalties by the sheriff's department. Criminal. Okay?"

When the investigators asked defendant if he remembered the incident of

October 5, 2012 involving Warnock, he responded: "Vaguely, yes."               The

investigators asked defendant a series of questions that revisited many of the

topics covered in the first interview. In the course of this exchange, defendant

clarified certain details about Warnock's interactions with I.R. that night.

      According to defendant, Warnock was the first to approach I.R. and

identify himself as a Sheriff's Officer. Defendant was wearing his Sheriff's

Officer's uniform; Warnock was in plain clothes. Defendant claimed Warnock


                                                                           A-3449-16T3
                                       17
had a good-faith belief that I.R. did not know the men who offered to drive her

home. Warnock thus concluded it was not wise for her to leave with these men,

especially in light of her intoxicated state. Defendant and Warnock suggested

to I.R. to return to the club "or call a cab." For the first time in the course of

this investigation, defendant claimed that I.R. offered him money to take her

home. When the investigators asked defendant if he agreed to take I.R. home,

defendant responded: "I believe I might have said that, yes, I'd be able to."

Again, for the first time in this investigation, defendant revealed that I.R.'s friend

actually sat inside his parked car. When pressed about whether both I.R. and

her friend were inside his vehicle, defendant stated: "Her friend definitely was.

I don't recall if [I.R. was] or not."

      Defendant told the investigators that Warnock advised him against taking

I.R. home, and "I took his advice." According to defendant, Warnock planned

to call a taxi to take her home. Once again, when pressed to provide details,

defendant told the investigators that neither of them made any effort to call a

taxi. Warnock merely told defendant to go because he would "take care of it."

As he drove away, defendant saw Warnock walking to his vehicle with I.R.

walking six to ten feet behind him. According to defendant, this encounter

between Warnock and I.R. lasted approximately one hour. As he drove home,


                                                                              A-3449-16T3
                                         18
defendant said he called Warnock because he had "a bad feeling about leaving

him alone in that situation." When the investigators asked him why he did not

stay with Warnock until I.R. could find a way to get home safely, defendant

responded: "Lapse of judgment."

      Defendant told the investigators that when he reached Warnock on the

cellphone, Warnock told him: "I left that batty bitch there."           When the

investigators asked him to explain what made I.R. a "batty bitch," defendant

responded: "I'm trying to think of a better word to describe it. For example, the

fact that she needed a ride to Clifton, Paterson, [the State of] Ohio. She was

definitely, like, very drunk, and irrational - - irrational is the word." Defendant

claimed his cellphone conversation with Warnock lasted "only, like, two

minutes." He also told the investigators that he had not spoken to Warnock

"since then until now." However, when asked whether he called Warnock the

day after the incident, defendant responded: "I could have." When pressed to

give a "yes or no" answer, defendant merely repeated: "I could have."

      Before the interview ended, defendant admitted to Lieutenant Rosa that

he had spoken to Warnock "minutes before" the second interview to let him

know "I was getting called in." When Lieutenant Roberts asked defendant "why

would [he] reach out" to Warnock if he did not know the reason he was being


                                                                           A-3449-16T3
                                       19
summoned to appear, defendant responded: "He's a friend of mine. . . . He's a

good enough friend that I would call him for advice."

                        Interrogation 3 of John Warnock

      Lieutenants Rosa and Roberts interrogated Warnock on December 7,

2012, before they interviewed defendant for a second time.         They advised

Warnock that the subject of the interrogation concerned what occurred on the

night of October 5, 2012, into the early morning hours of October 6, 2012.

Warnock told the investigators that sometime after ten o'clock on the evening of

October 5, 2012, he received a text message from Jodi Biondi about getting

together for a drink. Biondi suggested they meet at the Friday's restaurant in

West Orange. Warnock and Binodi left the Friday's restaurant at approximately

2:30 a.m. on October 6, 2012.

      According to Warnock, as he and defendant were talking in the Friday's

parking lot, "we observed two girls coming . . . from the nightclub across the

street . . . [both of whom] were drunk." The two women were also "trying to get

a ride from whoever they can get a ride from." Warnock told the investigators

3
   We use the word "interrogation" because by this time I.R. had identified
Warnock as the man from whose car she fled in the early morning of hours of
October 6, 2012, after he told her "to take her panties down." Stated differently,
the ECPO considered Warnock a suspect in a crime, not a witness. Warnock
was represented by counsel at the time. His attorney was present during the
entire interrogation.
                                                                          A-3449-16T3
                                       20
that out of concern for their safety, he asked the women: "do you want a cab?"

One of the women walked away and "started talking to some guy. Yells over, I

know him. He's giving me a ride home. I'll see you later and takes off." The

woman who remained was later identified as I.R.

      Warnock corroborated defendant's account of what transpired with respect

to I.R. He told the investigators about I.R.'s attempts to get in a car with three

men she did not know. He claimed that when Biondi called him to confirm she

was home, he told her: "I'm still here, you know, trying to get this girl home.

We're still - - we're still dealing with this." We infer that by using the pronoun

"we," Warnock intended to convey that Biondi was aware defendant was helping

him to get I.R. safely home.

      Warnock told the investigators that when he saw I.R. walk over to the bus

stop, he told her: "Get away from the bus stop. It's not safe for you." He then

asked her if she needed a phone or money, or "whatever, you know, I'll give you

the money. It's no big deal." According to Warnock, I.R. responded: "I'm not

sleeping with you because you're giving me money for a cab." Warnock said he

was "perplexed" by I.R.'s response. He told the investigators that he made clear

to I.R. that he had not said anything about "sleeping" with her. Warnock also

claimed that when defendant "looked" at him, he "waived him off."


                                                                          A-3449-16T3
                                       21
       Warnock believed he had done enough to help I.R., and started to walk to

where his truck was parked. However, when he turned around, he noticed I.R.

was following him saying: "I need a ride, I need a ride." He told the investigators

that he made clear to I.R. that she was not getting in his truck. "You're not

coming with me . . . I'll give you money for a cab, I'll call a ride, husband,

boyfriend, whoever you need me to call, I'll call for you. But you're not coming

in my car." At one point, Warnock said "another car pulled up, said something.

[I.R.] walked over. I got into my truck - - I was already in my truck at this point

and I left." Warnock emphasized that I.R. never was inside his truck.

       Of particular relevance here, Warnock told the investigators that during

his conversation with I.R., he purposely called Biondi so she would hear "all the

tirades and – and everything that was going on like, the way [I.R.] was acting."

Warnock confirmed that defendant called him at approximately 3:15 a.m. and

asked him how he "made out[.]" Warnock told the investigators: "I told him

straight out, I left this girl. She was crazy. She was nuts. There's something

wrong with her. . . . I offered [her] every aspect and avenue I could to help her.

I said, I left her."




                                                                           A-3449-16T3
                                       22
                    Defendant's Trial Testimony for the State

      On September 18, 2014, defendant testified as a witness for the State in

the case against Warnock.       In the course of his direct testimony, defendant

largely repeated what he told the ECPO investigators during his two interviews

in October and December 2012. Corrections Officer Jodi Biondi testified she

interacted with I.R. outside the parking lot when she left Friday's with Warnock.

Biondi specifically noticed I.R.'s "distinct Hispanic accent." Biondi testified

that I.R. asked her for the telephone number of a taxi, but she was not able to

provide her with one.

      When Biondi left Friday's, Warnock, defendant, I.R. and the other woman

I.R. was with that night were still in the restaurant's parking lot. Biondi testified

it took her between fifteen to twenty minutes to drive home. She called Warnock

when she arrived at approximately three o'clock in the morning, "[j]ust to let

him know that I was home okay."           She characterized the call "as a short

conversation."

      At 3:02 a.m., Biondi received a call from Warnock's cellphone that

sounded to her like an unintentional "pocket dial."4 She said "hello" a number

of times, but did not get a response. Biondi testified she "stayed on just to be I

4
   Biondi testified she knew it was Warnock's cellphone because she had saved
his phone number on her contact list.
                                                                             A-3449-16T3
                                        23
guess curious to see if anything was happening." She heard the voice of "a

female" with a "distinct accent that I heard earlier in the night." Biondi testified

it was "the Hispanic accent from the parking lot." However, "[t]he only thing

that [Biondi] could make out . . . was, why would you want to hurt me, why

could you want to kill me. And then I heard [Warnock] say, take down your

panties, and then the phone dropped[.]"

      During the two 2012 interviews, defendant did not mention anything about

Warnock's "pocket dial" phone call to Biondi at 3:02 a.m. In his testimony as

a witness for the State at Warnock's trial, defendant did not say he was with

Warnock at the time of the 3:02 a.m. phone call to Biondi.

        Defendant's Testimony as a Defense Witness at Warnock's Trial

      On September 24, 2014, Warnock called defendant as a witness for the

defense.   On direct examination, Warnock's counsel asked defendant the

following questions:

            Q. Now, was there a point in time when you were at the
            scene that [Warnock] dialed a phone number on his cell
            phone?

            A. Yes, sir.

            Q. Did he tell you who he was dialing?

            A. Yes, sir.


                                                                            A-3449-16T3
                                        24
            Q. Who was it?

            A. I don't remember the name, sir.

            Q. If I said Jodi Biondi, would that refresh your
            recollection?

            A. That sounds accurate, yes sir.

                   ....

            Q. Are you positive in West Orange he was dialing in
            front of you?

            A. Yes sir.

                   ....

            Q. So he's dialing definitely Jodi Biondi in West
            Orange at 3:02, right?

            A. Yes, sir.

            Q. Any doubt about in your mind?

            A. No, sir.

            Q. Why didn't you say that when you first testified
            before these 14 people? 5

            A. I was told not to, sir.

            Q. Who told you not to say that?

            A. The prosecutor, sir.



5
    The "14 people" was a reference to the jury.
                                                                   A-3449-16T3
                                         25
        On cross-examination, the prosecutor confronted defendant with the

transcriptions of the two interviews conducted by the two ECPO investigators.

Defendant confirmed that the investigators admonished him "to always tell the

truth." However, defendant claimed that at the pretrial interview the prosecutor

conducted before he testified as a witness for the State, he told the prosecutor:

"I recall a phone call, should I mention it. You [addressing the prosecutor

directly] stated, no, that is hearsay. If you're asked about it, then say it, but if

not, don't mention it."

        Defendant also conceded he did not mention this phone call in either one

of the statements he gave to the ECPO investigators in October and December

2012.    The prosecutor again asked defendant to recount the details of his

encounter with I.R. and his interactions with Warnock when the latter allegedly

called Biondi. Defendant testified he specifically remembered seeing Warnock

"[pull] out his [cell] phone . . . and [dial] a number. I asked him what are you

doing, he says I'm dialing Jodi Biondi - - obviously he didn't say it that way. I

think he said Jodi. And I was like, for what? He's like, just to cover our ass."

Defendant's testimony in this respect specifically and directly corroborated

Warnock's testimony on direct examination.




                                                                            A-3449-16T3
                                        26
      Telephone records of defendant's cellular phone reflect that at 2:53 a.m.,

on October 6, 2012, defendant's cellphone was in communication with a cell

tower in the Township of Montville in Morris County. At 3:11 a.m. on October

6, 2012, cellphone records reflect that defendant's cellphone was in

communication with a cell tower in Jefferson Township, also in Morris County;

and at 3:21 a.m., the communication shifted to Sparta Township in Sussex

County. Phone records of Warnock's cellular phone indicate that at 3:02 a.m.,

Warnock's cellphone was in communication with cell towers in East Orange City

and the Township of Nutley; both of these municipalities are in Essex County.

At 3:11 a.m. when defendant called Warnock, the cell tower data places

Warnock in the Lyndhurst/Belleville area and places defendant in Jefferson

Township. The data support the State's argument that defendant and Warnock

could not have been together at 3:02 a.m. on October 6, 2012. The State

attempted to use the report documenting the cell tower analysis during

defendant's cross-examination at Warnock's trial. The judge denied the State's

application.

                                       II

      The State argues the trial judge erred in granting defendant's second

motion to suppress the two statements defendant gave the ECPO investigators.


                                                                        A-3449-16T3
                                      27
In reviewing the grant or denial of a motion to suppress, this court must defer to

the factual findings of the trial court "so long as those findings are supported by

sufficient evidence in the record." State v. Hubbard, 222 N.J. 249, 262 (2015)

(citing State v. Gamble, 218 N.J. 412, 424 (2014); see also State v. Elders, 192

N.J. 224, 243 (2007)). This standard of review is predicated on the unique

opportunity the motion judge has "to hear and see the witnesses and to have the

"feel" of the case, which a reviewing court cannot enjoy." State v. Johnson, 42

N.J. 146, 161 (1964).      Our authority to disregard a motion judge's factual

findings is limited to those rare cases in which the record shows the judge's

findings of fact "are clearly mistaken." Id. at 162. However, we review the

motion judge's legal determinations de novo. State v. Hagans, 233 N.J. 30, 38

(2018).

      Defendant filed two motions to suppress the two statements he gave to the

ECPO investigators. The first motion to suppress was argued on June 22, 2016,

and denied by the judge on September 22, 2016. After reviewing the evidence

and considering the argument of counsel, the motion judge found the ECPO did

not consider defendant complicit in any way in the criminal allegations I.R.

made against Warnock. The judge found I.R. alleged Warnock was the only

person who lured her into his car with the intent to sexually assault her, and


                                                                           A-3449-16T3
                                       28
threatened her with bodily harm after she refused to submit to his sexual

advances. The judge also did not find any evidence that implicated defendant

in any wrongdoing at the time the investigators interviewed him in October and

December 2012.

      The judge also addressed defendant's unanticipated alibi testimony at

Warnock's trial:

            At the time there would have also been no reason to
            believe that this [d]efendant, Mr. Nogueira, would in
            any way have been called as an alibi witness or other
            type of exculpatory witness on behalf of [Warnock]
            because the evidence that they had at that time was that
            the phone records of Mr. Warnock suggested that he
            was in one location and the phone records of Mr.
            Nogueira suggested he was in a different location. And
            further, the first interview of Mr. Nogueira in no way
            discussed the phone conversation surrounding the
            victim or the allegations contained therein by the
            witness that there was a butt dial or actual phone
            conversation wherein [Warnock] was attempting to
            cover his own butt and Mr. Nogueira was present and
            witnessed that information.

      The judge thereafter granted defendant's motion to compel the State to

produce copies of all correspondence, emails, notes and conversations or reports

related to any assistant prosecutor, including the prosecutor who tried the case

against Warnock.    In short, the judge ordered the State to deliver to defense

counsel "anything that had to do with Mr. Nogueira's interview," notes that were


                                                                        A-3449-16T3
                                      29
made after his testimony at the Warnock trial, and notes or emails exchanged

"with regards to how [the State] intended to proceed" based on defendant's

testimony at Warnock's trial.

      On January 27, 2017, defendant filed a motion to dismiss the indictment

and suppress the statements he made to the ECPO investigators. The judge heard

argument on the motion on March 3, 2017. This time, the judge focused on the

tone of the investigators' questions and interactions with defendant during the

interviews and found that

             when Mr. Nogueira was brought into the station, at that
             time, he may not have been the main target of the
             investigation, but it was clear that they had questions
             . . . when they brought him in, whether he was going to
             be part of the target of the investigation.

             Anyone could have seen that it was a possibility that
             depending on what Mr. Nogueira said, at that particular
             time and moment, that he, in fact, could have been a co-
             conspirator.

      Based on this reinterpretation of defendant's statements, the motion judge

concluded that "it is clear to the [c]ourt, or at least the impression of this [c]ourt

that Garrity warnings should have attached because, as indicated by the

prosecutor, they had no idea what Mr. Nogueira was going to say during the

course of that interview, whether he was going to inculpate himself, or anything

of that nature."

                                                                              A-3449-16T3
                                         30
      We start our analysis with an examination of the relevant legal principles.

In Garrity v. New Jersey, the United States Supreme Court held that "the

protection of the individual under the Fourteenth Amendment against coerced

statements prohibits use in subsequent criminal proceedings of statements

obtained under threat of removal from office, and . . . it extends to all, whether

they are policemen or other members of our body politic." Garrity v. New

Jersey, 385 U.S. 493, 500 (1967).

      In State v. Lacaillade, 266 N.J. Super. 522 (App. Div. 1993), this court

reviewed the application of the Supreme Court's holding in Garrity in the context

of an investigation of a police officer who was accused of misrepresenting the

circumstances that led to the discharge of his service weapon. Id. at 525-26.

Writing for the panel, Judge Brody explained that pursuant to Garrity:

            [l]aw enforcement officers may not attach a penalty to
            the exercise of that right by a public employee through
            the threat of dismissal. Thus where a police officer's
            answers to police questioning are coerced by the threat
            of removal from office, the answers are not admissible
            unless the officer waives his or her constitutional right
            to remain silent.

            [Id. at 528.]

      After reviewing the record of the internal affairs investigation, Judge

Brody explained that the invocation of the protections available under Garrity


                                                                          A-3449-16T3
                                       31
depend upon whether the record shows evidence of what "the consequence to

[the] defendant [was] of disobeying the order to answer by exercising his

constitutional right to remain silent." Id. at 529.   In Lacaillade, we held that

"[e]ven if there were evidence that [the police officer] subjectively believed that

he would be removed if he refused to answer, there is no evidence that such a

belief would have been reasonable." Ibid.

      Stated differently, Garrity prevents internal affairs investigators from

coercing police officers into giving incriminating statements by threatening

them with the termination of employment. However, Garrity does not immunize

a police officer from the consequences of committing a subsequent crime. State

v. Falco, 60 N.J. 570, 585 (1972).     In Falco, the defendant, a Newark Police

Detective, was convicted on two counts of official misconduct in office. Id. at

573. The defendant failed to file a report involving a barroom brawl at a local

tavern and later misrepresented he was in the tavern at the time of the brawl. Id.

at 574. On direct appeal, this court reversed the defendant's conviction based

on Garrity, holding that if the defendant filed the false report "because he feared

he would lose his job if he refused to do so, then the report was not admissible

in evidence. . . ." Id. at 574-75.




                                                                           A-3449-16T3
                                       32
      Our Supreme Court reversed this court's decision. Writing for the Court

in Falco, Chief Justice Weintraub explained:

            Garrity involved the interrogation of a policeman with
            respect to prior misconduct. The case did not involve a
            prosecution for the failure to perform an assigned duty.
            It would be remarkable if a public official who accepted
            a bribe, let us say, in connection with the issuance of a
            license or the making of a tax assessment could omit to
            record the issuance of the license or the assessment on
            the plea that, to do so, would link him with that crime.
            A public official cannot urge his misfeasance or
            malfeasance in office as a defense to a charge of
            nonfeasance in office. Surely the Fifth Amendment
            does not spare an officeholder that dilemma.

            Nor is there any basis in Garrity for the defendant's
            other proposition, that the Fifth Amendment afforded
            him the privilege affirmatively to commit a criminal
            act. As we have said, Garrity forbad the use of the
            "coerced" statement to prove a prior criminal offense.
            Here, however, the "coerced" report is itself the
            criminal event. It is this false report which was the
            basis of the second charge upon which defendant was
            convicted, and defendant contends in effect that Garrity
            entitled him to commit that crime in office in order to
            hold on to his office. The Fifth Amendment privilege
            is to be silent; it is not a privilege to commit crime. It
            has consistently been held that the Fifth Amendment
            privilege does not entitle a witness to commit perjury.

            [Id. at 584-85; see also State v. Williams, 59 N.J. 493,
            500 (1971).]

      Here, defendant had an affirmative obligation as a law enforcement officer

to cooperate with the investigation of allegations of criminal conduct by

                                                                         A-3449-16T3
                                       33
Warnock. Defendant had a duty to disclose to the investigators everything he

knew of Warnock's interactions with I.R. candidly, forthrightly, and completely.

If he intentionally misrepresented his location at 3:02 a.m. on October 6, 2012,

to provide Warnock with a false alibi, he must face the legal consequences of

that decision. Garrity is not a license for law enforcement officers to commit

future crimes. Here, the motion judge misapplied the Court's holding in Garrity

to dismiss the indictment against defendant.

      Reversed and remanded. We do not retain jurisdiction.




                                                                        A-3449-16T3
                                      34